Citation Nr: 1809025	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-13 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for residuals of pulmonary tuberculosis with asbestos related pleural disease and restrictive pulmonary defect.

2.  Entitlement to a rating in excess of 20 percent for diabetes mellitus.

3.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

4.  Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to a rating excess of 10 percent for hypertension.

6.  Entitlement to a compensable rating for erectile dysfunction.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

8.  Entitlement to Dependents' Educational Assistance under 38 U.S.C. § Chapter 35.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1955 to September 1975. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These claims were previously before the Board in August 2017.  In its decision, the Board noted that the Veteran in his May 2013 VA Form 9 had requested a Board hearing, and one was scheduled for August 2016.  Despite confirming that he would appear for this hearing, the Veteran did not appear.  The Board noted the Veteran appeared to indicate he would then appear for a hearing, and sent the Veteran correspondence in June 2017 asking him to clarify whether he would appear for a hearing.  The Veteran did not respond.  The Board thereafter in its August 2017 decision remanded the claim in order for the Veteran to be afforded the opportunity to appear at a Board hearing.  The record indicates the Veteran appeared, but the hearing was not conducted.  

The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to service connection for a low back disability have been raised by the record in June 2012 and May 2013 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Increased Ratings Claims

The Veteran contends that his presently service-connected disabilities warrant a higher rating.  The Board notes that the Veteran has not been afforded VA examinations for his service-connected disabilities in quite some time.  Indeed, his last VA examination of any kind appears to have been conducted in 2008.  Reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability.  38 C.F.R. § 3.327 (2017).  Here, the Board finds that VA examinations for the Veteran's pulmonary tuberculosis, diabetes, peripheral neuropathy, hypertension, and erectile dysfunction are needed to assess their current severity.  As such, on remand these examinations should be obtained.  

TDIU and Dependents' Educational Assistance Claims

The claim for entitlement to TDIU is inextricably intertwined with the disability evaluations for the Veteran's service-connected disabilities, and it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Furthermore, remand of this claim is additionally appropriate considering the Board's referral of the Veteran's claims for service connection for a back disability and for PTSD.  

Eligibility for Dependents' Educational Assistance is derived from a Veteran who was discharged under other than dishonorable conditions and has a permanent and total service-connected disability.  Presently, none of the Veteran's service-connected disabilities are rated as permanent and total.  However, considering the remand of the Veteran's increased ratings claims, the Board also finds this claim to be inextricably intertwined with his claims for increased ratings, and should be remanded as well.  See Harris, 1 Vet. App. at 183 (1991).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any relevant updated VA and private treatment records not already associated with the claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected pulmonary tuberculosis.  The entire claims file should be reviewed by the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the pulmonary tuberculosis.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.  The examiner should comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused by the pulmonary tuberculosis.

3.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected diabetes mellitus.  The entire claims file should be reviewed by the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the diabetes.  The appropriate DBQs should be filled out for this purpose, if possible.  The examiner should comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused by the diabetes mellitus.

4.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected peripheral neuropathy of the right and left lower extremities.  The entire claims file should be reviewed by the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the lower extremity peripheral neuropathy.  The appropriate DBQs should be filled out for this purpose, if possible.  The examiner should comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused by the neuropathy.

5.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected hypertension.  The entire claims file should be reviewed by the examiner.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the hypertension.  The appropriate DBQs should be filled out for this purpose, if possible.  The examiner should comment on the Veteran's ability to function in an occupational environment, and describe the functional impairment caused by the hypertension.

6.  Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected erectile dysfunction.  The entire claims file should be reviewed by the examiner.  The appropriate DBQs should be filled out for this purpose, if possible.  

7.  Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


